DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 was filed after the mailing date of 6/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 recite the limitation "a color image of any one of the stop points of the training result".  There is insufficient antecedent basis for this limitation in the claim because the training result does not output any stop points in the previous claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-11, 13-16, 18, 20, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US20200210887) in view of Wang et al (US10093355).
Regarding claim 1, Jain teaches an automated guided vehicle navigation device, comprising: 
a red-green-blue depth camera (204 in fig. 2, para. [0026], RGBD-cameras), configured to capture a depth image data and a color image data (an RGB-D camera is a type of depth camera that provides both depth and color data) of each of paths of a target route (para. [0050], navigation routes) when an automated guided vehicle moves along the target route (para. [0037], The vehicle 640 can be autonomous); 
a plurality of sensors (204 in fig. 2, para. [0026], The sensor data module 204 can be configured to access sensor data captured by vehicles. For example, the sensor data may include data captured by one or more sensors including optical cameras, LiDAR, radar, infrared cameras, ultrasound equipment, inertial measurement units (IMU), inertial navigation systems (INS), and RGBD-cameras, to name some examples), configured to record an acceleration (para. [0048], accelerometers), a moving speed (para. [0048], wheel sensors for measuring velocity), a direction (para. [0048], gyroscope) and a moving distance of the automated guided vehicle (para. [0048], odometer) when the automated guided vehicle moves along each of the paths (para. [0050], navigation routes); and 
a processor (702 in fig. 7), configured to generate a training data according to the depth image data, the color image data, the accelerations, the moving speeds, the directions, and the moving distances (para. [0030], The sampling module 304 can be configured to generate samples from sensor data collected by vehicles. The samples can be used to generate training data for training the machine learning model), and input the training data into a machine learning model for a deep learning (para. [0030], The samples can be used to generate training data for training the machine learning model) in order to generate a training result (para. [0033], The prediction module 308 can be configured to apply the trained machine learning model to predict in real-time (or near real-time) whether a pair of sensors of a vehicle are calibrated or mis-calibrated).

Jain fails to teach wherein the plurality of sensors records a rotation angle. However Wang teaches an autonomous vehicle (fig. 1) comprising a sensor for measuring a rotation angle (col. 2 line 63 – col. 3 line 2, The IMU is configured to collect data usable to determine rotation angles (pitch, roll, and yaw) associated with the vehicle).
Therefore taking the combined teachings of Jain and Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Wang into the apparatus of Jain. The motivation to combine Jain and Wang would be to correct for variations from a navigation path (col. 5 lines 35-42 of Wang).


Regarding claim 2, the modified invention of Jain teaches an automated guided vehicle navigation device comprising a controller (para. [0002] of Jain, the vehicle may have a computing system (e.g., one or more central processing units, graphical processing units, memory, storage, etc.) for controlling various operations of the vehicle, such as driving and navigating) configured to automatically navigate the automated guided vehicle (para. [0050] of Jain, the navigation system 646 may use its determinations to control the vehicle 640 to operate in prescribed manners and to guide the vehicle 640 to its destinations without colliding into other objects) according to a real-time depth image data and a real-time color image data captured by the RGB-D camera (para. [0030], [0050] of Jain, data captured by RGB-D cameras; In particular embodiments, the navigation system 646 may take as input any type of sensor data from, e.g., a Global Positioning System (GPS) module, inertial measurement unit (IMU), LiDAR sensors, optical cameras, radio frequency (RF) transceivers, or any other suitable telemetry or sensory mechanisms), and the training result (it would be necessary to use calibrated sensors, determined by the machine learning model, to navigate the vehicle. Jain teaches in para. [0022] that sensors of a vehicle need to be calibrated (or aligned) regularly so they can accurately perceive environments and objects within the environments).


Regarding claim 3, the modified invention of Jain teaches an automated guided vehicle navigation device wherein the controller (para. [0002] of Jain, the vehicle may have a computing system (e.g., one or more central processing units, graphical processing units, memory, storage, etc.) for controlling various operations of the vehicle, such as driving and navigating) obtains the accelerations, the moving speeds, the directions, the rotation angles and the moving distances (para. [0048] of Jain, col. 2 line 63 – col. 3 line 2 of Wang), corresponding to the real-time depth image data (para. [0026] of Jain, RGBD-camera), according to the real-time depth image data and the real-time color image data (para. [0024] of Jain, a pair of sensors are calibrated. The sensors are interpreted to be the IMU and RGB-D camera), and controls the automated guided vehicle, in real time, to move with the accelerations, the moving speeds, the directions, the rotation angles and the moving distances (para. [0050] of Jain, the vehicle 640 may have a navigation system 646 responsible for safely navigating the vehicle 640. In particular embodiments, the navigation system 646 may take as input any type of sensor data from, e.g., a Global Positioning System (GPS) module, inertial measurement unit (IMU), LiDAR sensors, optical cameras, radio frequency (RF) transceivers, or any other suitable telemetry or sensory mechanisms).


Regarding claim 4, the modified invention of Jain teaches an automated guided vehicle navigation device wherein the controller determines one or more stop points of the target route (para. [0050] of Jain, determine navigation routes and particular driving operations (e.g., slowing down, speeding up, stopping, swerving, etc.) according to the real-time color image data captured by the RGB-D camera (para. [0050] of Jain, In particular embodiments, the navigation system 646 may take as input any type of sensor data from, e.g., a Global Positioning System (GPS) module, inertial measurement unit (IMU), LiDAR sensors, optical cameras, radio frequency (RF) transceivers, or any other suitable telemetry or sensory mechanisms) and the training result (it would be necessary to use calibrated sensors, determined by the machine learning model, to navigate the vehicle. Jain teaches in para. [0022] that sensors of a vehicle need to be calibrated (or aligned) regularly so they can accurately perceive environments and objects within the environments).


Regarding claim 6, the modified invention of Jain teaches an automated guided vehicle navigation device wherein the automated guided vehicle is operated to move along the target route for several times (para. [0045], [0050] of Jain, instructing the vehicles 640 to perform select operations (e.g., head to a service center or charging/fueling station, pull over, stop immediately); determine navigation routes and particular driving operations (e.g., slowing down, speeding up, stopping, swerving, etc.). The limitation “move along the target route for several times” is interpreted to mean stop along the route and then continue moving again; Col. 15 lines 7-15 of Wang, In some cases, the path generation module 318 may even cause the vehicle to traverse the same navigation path 302 multiple time to ensure completion of the task).


Regarding claim 7, the modified invention of Jain teaches an automated guided vehicle navigation device wherein the sensors comprises an inertial measurement unit configured to detect the acceleration, the moving speed, the direction and the rotation angle of the automated guided vehicle (para. [0048] of Jain, col. 2 line 63 – col. 3 line 2 of Wang, inertial measurement units) when the automated guided vehicle moves along each of the paths (para. [0050] of Jain, navigation routes).


Regarding claim 9, the modified invention of Jain teaches an automated guided vehicle navigation device wherein the sensors comprises an obstacle avoidance sensor configured to detect whether there is an obstacle in front of the automated guided vehicle (para. [0048] of Jain, the vehicle 640 may have ultrasound equipment for, e.g., parking and obstacle detection).


Regarding claim 10, the modified invention of Jain teaches an automated guided vehicle navigation device wherein the obstacle avoidance sensor is an ultrasonic sensor or an infrared sensor (para. [0048] of Jain, the vehicle 640 may have ultrasound equipment for, e.g., parking and obstacle detection).


Regarding claim 11, the modified invention of Jain teaches an automated guided vehicle navigation device wherein the machine learning model is a convolutional neural network model (para. [0031], [0040] of Jain, neural networks).


Regarding claim 13, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Wang teaches a plurality of paths (col. 15 lines 4-6, col. 18 lines 16-20 of Wang).


Regarding claim 14, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 15, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.


Regarding claim 16, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar subject matter as claim 6 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Regarding claim 21, the claim recites similar subject matter as claim 10 and is rejected for the same reasons as stated above.


Regarding claim 23, the claim recites similar subject matter as claim 11 and is rejected for the same reasons as stated above.


Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US20200210887) and Wang et al (US10093355) in view of Claessens et al (US20210335061).
Regarding claim 8, the modified invention of Jain fails to teach an automated guided vehicle navigation device wherein the sensors comprises a rotary encoder configured to detect the moving distance of the automated guided vehicle when the automated guided vehicle moves along each of the paths.
However Claessens teaches an autonomous vehicle (fig. 1, para. [0034], the vehicle 100 is a bidirectional, autonomous vehicle that is capable of navigating between locations without human control or intervention) comprising a rotary encoder configured to detect the moving distance of the vehicle (para. [0071], the sensor system(s) can include one or more wheel encoders (e.g., rotary encoders) to sense rotation of the wheels of the drive systems).
Therefore taking the combined teachings of Jain and Wang with Claessens as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Claessens into the apparatus of Jain and Claessens. The motivation to combine Jain, Claessens and Wang would be to determine component failure or anomalies without human interference (para. [0012] of Claessens).


Regarding claim 19, the claim recites similar subject matter as claims 7 and 8 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
Srinivasan (US11087494) teaches training a machine learning model using sensor data as training data (col. 25 lines 4-16). The sensor data includes data from an RGB-D camera (col. 8 lines 34-38), inertial measurement unit (col. 9 line 5), and wheel encoders (col. 9 line 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663